UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1894


In re: LAFAWN DEWAYNE BOBBITT, a/k/a Mandingo, a/k/a Dingo,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:97-cr-00169-JAG-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


LaFawn Dewayne Bobbitt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      LaFawn Dewayne Bobbitt petitions for a writ of mandamus, seeking an order

requiring the district court to “correct its order” denying his motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). We conclude that Bobbitt is not entitled to

mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Notably, mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief Bobbitt seeks is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           2